
	

114 HR 201 IH: Community Parks Revitalization Act
U.S. House of Representatives
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 201
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2015
			Mr. Sires introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Education and the Workforce and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Housing and Urban Development to establish a program enabling
			 communities to better leverage resources to address health, economic
			 development, and conservation concerns through needed investments in
			 parks, recreational areas, facilities, and programs, and for other
			 purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the Community Parks Revitalization Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Community parks revitalization program
					Sec. 101. Findings.
					Sec. 102. Purposes.
					Sec. 103. Community parks revitalization program.
					Sec. 104. Requirements for rehabilitation and construction grants.
					Sec. 105. Requirements for innovation and recreation program grants.
					Sec. 106. Local commitments to system recovery and maintenance.
					Sec. 107. Matching of State amounts, State action incentive.
					Sec. 108. Conversion of recreation property.
					Sec. 109. Coordination of program.
					Sec. 110. Reports; recordkeeping; audit and examination.
					Sec. 111. Reports to Congress.
					Sec. 112. Definitions.
					Sec. 113. Regulations.
					Sec. 114. Authorization of appropriations.
					Title II—Secured loans and loan guarantees for parks and recreation infrastructure development
					Sec. 201. Purposes.
					Sec. 202. Authority to provide assistance.
					Sec. 203. Eligible entities.
					Sec. 204. Projects eligible for assistance.
					Sec. 205. Activities eligible for assistance.
					Sec. 206. Applications.
					Sec. 207. Determination of eligibility and project selection.
					Sec. 208. Secured loans and loan guarantees.
					Sec. 209. Program administration.
					Sec. 210. State and local permits.
					Sec. 211. Definitions.
					Sec. 212. Regulations.
					Sec. 213. Funding.
					Sec. 214. Report to Congress.
			ICommunity parks revitalization program
			101.FindingsThe Congress finds the following:
				(1)Currently, over 80 percent of our Nation’s population lives in urban areas.
				(2)Economic competitiveness, which includes the ability to create jobs, stimulate growth, attract
			 businesses, investment, tourism, and a highly skilled workforce, is
			 closely related to the availability of fully functional park and
			 recreation systems in America’s metropolitan areas.
				(3)According to the American Society of Civil Engineers, parks, beaches, and other recreational
			 facilities contribute $730 billion per year to the U.S. economy, support
			 nearly 6.5 million jobs, and contribute to cleaner air and water and
			 higher property values.
				(4)Despite spending on parks at the State and local level, the acreage of parkland per resident in
			 urban areas is declining due to rapid increases in population.
				(5)A lack of access to public parks and recreation areas and facilities, as well as deteriorating and
			 unsafe play areas, leads to an increase in physical inactivity, which in
			 turn contributes to higher rates of obesity.
				(6)According to the Centers for Disease Control and Prevention, over the past 25 years, rates of
			 obesity have more than tripled among adolescents ages 12 to 19 and doubled
			 among adults ages 20 to 74 and children ages 6 to 11.
				(7)Obesity and related health problems put a strain on our Nation’s economy, as the annual costs of
			 medical spending and lost productivity from individuals in the United
			 States being obese and overweight are estimated to be $147,000,000,000.
				(8)A study by the Centers for Disease Control found that the creation of, or enhanced access to,
			 places for physical activity, such as parks, led to a 25.6 percent
			 increase in the percentage of people exercising on 3 or more days a week,
			 which improves the physical and mental health of our citizens.
				(9)There are nearly 23 million veterans in the United States. Many have mental and physical
			 disabilities from injuries sustained during their service in Iraq and
			 Afghanistan.
				(10)Parks and recreation agencies are providing vital programs for veterans, with and without
			 disabilities, and for their families, that provide physical, mental, and
			 social benefits to improve their overall quality of life as they
			 transition to civilian living.
				(11)According to the Juvenile Justice Bulletin, without structured, supervised activities in the
			 after-school hours, youth are at greater risk of being victims of crime or
			 participating in anti-social behaviors between 2:00 p.m. and 6:00 p.m. The
			 peak hour for juvenile crime is between 3:00 p.m. and 4:00 p.m., the first
			 hour after most students are dismissed from school. Urban parks decrease
			 juvenile delinquency by providing quality after-school programs during
			 these critical hours.
				(12)Parks also add to the environmental viability of communities. While cities currently spend tens of
			 billions of dollars on treatment of storm water runoff and air pollution,
			 studies have shown that parkland saves cities millions of dollars in storm
			 water management and air pollution expenses by capturing precipitation,
			 reducing runoff, and absorbing air pollutants.
				102.PurposesThe purposes of this title are—
				(1)to authorize the Secretary of Housing and Urban Development to establish a program enabling
			 communities to better leverage resources to address health, economic
			 development, and conservation concerns through needed investments in
			 parks, recreational areas, facilities, and programs;
				(2)to improve and revitalize urban areas through economic development;
				(3)to prevent and improve chronic disease outcomes, including cardiovascular disease, diabetes,
			 depression, and obesity;
				(4)to improve recreational areas and facilities and expand recreation services in urban areas with a
			 high incidence of crime and help expand recreation opportunities for
			 at-risk youth;
				(5)to promote collaboration between local agencies involved in parks and recreation, law enforcement,
			 youth social services, and juvenile justice system;
				(6)to ensure accessibility to therapeutic recreation services and to provide recreation opportunities
			 for injured or disabled members of the Armed Forces; and
				(7)to encourage the use of environmentally responsible components and sustainable landscape features,
			 and promote cost effective solutions to issues such as storm water
			 management, water conservation, and air quality.
				103.Community parks revitalization program
				(a)In generalThe Secretary of Housing and Urban Development shall carry out a community parks revitalization
			 program under this title under which the Secretary shall, from amounts
			 appropriated pursuant to section 114, award the following grants on a
			 competitive basis:
					(1)Rehabilitation and construction grantsThe Secretary shall make rehabilitation and construction capital grants in accordance with the
			 criteria established pursuant to section 104(a) to eligible local
			 governments for the purpose of—
						(A)rebuilding, remodeling, expanding, integrating, or developing existing or building new recreational
			 areas and facilities, including improvements in park landscapes,
			 infrastructure, buildings, and support facilities; and
						(B)the provision of lighting, emergency phones, or other capital improvements to improve the security
			 of urban parks, but not including routine maintenance and upkeep
			 activities.
						(2)Innovation and recreation program grantsThe Secretary shall make innovation and recreation program grants in accordance with the criteria
			 established pursuant to section 105(a) to eligible local governments to
			 cover costs of personnel, facilities, equipment, supplies, or services
			 designed to demonstrate innovative and cost effective ways to augment park
			 and recreation opportunities, or support new or existing programs, that
			 increase access to recreation opportunities for returning veterans and
			 active duty military and their families or provide constructive
			 alternatives for youth at risk for engaging in criminal behavior.
					(3)Recovery action program grantsThe Secretary shall make recovery action program grants to eligible local governments for planning
			 and development of local park and recreation recovery action programs
			 required under section 106, including for resource and needs assessment,
			 coordination, citizen involvement and planning, and program development
			 activities to encourage public definition of goals and develop priorities
			 and strategies for overall recreation system recovery.
					(b)Eligibility
					(1)In generalFor the purposes of this title, any local government located within a standard metropolitan
			 statistical area, as determined in accordance with the most recent
			 decennial Census, shall be eligible to apply for and receive grant awards
			 pursuant to subsection (a).
					(2)Partial eligibility waiver
						(A)DesignationThe Secretary may designate local governments not located within standard metropolitan statistical
			 areas, as determined in accordance with the most recent decennial Census,
			 as eligible to receive grant awards pursuant to subsection (a).
						(B)Limitation on amountsThe aggregate amount of grants made to eligible local governments that receive such status pursuant
			 to subparagraph (A) of this paragraph shall not exceed 15 percent of the
			 total amounts appropriated pursuant to this title for all grants under
			 subsection (a).
						(c)Matching requirement
					(1)In generalThe Secretary shall ensure that each eligible local government that receives a grant pursuant to
			 subsection (a) shall supplement, in accordance with this subsection, the
			 amount received under such grant with an amount that is not less than 3/7 of such grant amount; except that, in the case of grants under subsection (a)(3), the Secretary
			 shall ensure that each eligible local government shall supplement the
			 amount received under such grant with amount that is not less than such
			 grant amount.
					(2)UseSupplemental amounts made available in accordance with paragraph (1) shall be used only for
			 projects and activities for which grant amounts are eligible to be used.
					(3)Sources for supplemental funds
						(A)Limitation on federal fundsSupplemental funds required by paragraph (1) may not include any amounts made available from a
			 Federal grant program, other than—
							(i)the community development block grant program under title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.);
							(ii)any Federal program for general revenue sharing with local governments; or
							(iii)any Federal program that provides block grants to States and localities to develop, promote,
			 implement, and manage energy efficiency and conservation projects and
			 programs designed to reduce fossil fuel emissions, reduce energy use,
			 improve energy efficiency, and create and retain jobs.
							(B)State and private amountsThe Secretary may require that a portion of the supplemental funds required by paragraph (1) come
			 from the State or private sources.
						(C)Non-federal fundsSupplemental funds required by paragraph (1) may include—
							(i)general or specific purpose State or local revenues;
							(ii)State categorical grants;
							(iii)special appropriations under State law;
							(iv)donations of land, building, or building materials;
							(v)in-kind construction, technical, and planning services; and
							(vi)any combination of funds described in this subparagraph.
							(d)TransferAt the discretion of an eligible local government receiving a rehabilitation and construction grant
			 under subsection (a)(1) or an innovation and recreation program grant
			 under subsection (a)(2), and if consistent with the approved application
			 for such grant, the a grant may be transferred in whole or in part to
			 private nonprofit agencies, provided that assisted recreational areas and
			 facilities owned or managed by such private nonprofit agencies offer
			 recreation opportunities to the general population within the
			 jurisdictional boundaries of the local government.
				(e)PaymentsGrant payments may be made only for rehabilitation and construction or innovation and recreation
			 projects and programs approved by the Secretary. In the case of
			 rehabilitation and construction and innovation projects, such payments may
			 be made periodically consistent with the rate of progress toward the
			 satisfactory completion of a project, except that the Secretary may, when
			 appropriate, make advance payments on approved rehabilitation and
			 construction and innovation projects in an amount not to exceed 20 percent
			 of the total project cost.
				(f)Modification of projectThe Secretary may authorize modification of an approved rehabilitation and construction or
			 innovation project only when a grantee has adequately demonstrated that
			 such modification is necessary because of circumstances not foreseeable at
			 the time such project was proposed.
				104.Requirements for rehabilitation and construction grants
				(a)Priority criteriaThe Secretary shall establish priority criteria for the selection and approval of projects to be
			 funded by a rehabilitation and construction grant made pursuant to section
			 103(a)(1), which shall include whether and the extent to which the project
			 would—
					(1)serve a community with a high population density;
					(2)address demonstrated deficiencies in the condition of existing recreational areas and facilities in
			 the project neighborhood;
					(3)address demonstrated deficiencies in access to neighborhood recreation opportunities, particularly
			 for minority and low- and moderate-income residents, veterans or active
			 duty military families, and residents with physical or mental
			 disabilities;
					(4)serve a community with a higher than average number of unemployed people as a percentage of the
			 civilian labor force of the project neighborhood;
					(5)include public participation in determining rehabilitation or development needs and the extent to
			 which a project supports or complements target activities undertaken as
			 part of a local government’s overall community development and urban
			 revitalization program;
					(6)provide employment opportunities for minorities, youth, and low- and moderate-income residents in
			 the project neighborhood;
					(7)provide for participation of neighborhood, nonprofit, or tenant organizations in the proposed
			 rehabilitation and construction activity or in subsequent maintenance,
			 staffing, or supervision of recreational areas and facilities;
					(8)demonstrate State, local, and private support for the project, as evidenced by commitments of
			 non-Federal resources to project construction or operation;
					(9)build recreational areas and facilities in areas that are located within one-half of a mile of
			 public housing or a school and do not currently have indoor or outdoor
			 facilities;
					(10)create, maintain, or revitalize playgrounds or active play areas for children;
					(11)connect children to the outdoors for physical activity and access to nature;
					(12)promote physical activity for individuals and the community at large;
					(13)work collaboratively with local governments, colleges, and universities, and other institutions to
			 track the longitudinal rates of chronic diseases in the community such as
			 cardiovascular disease, diabetes, depression, and obesity;
					(14)use environmentally beneficial components such as sustainable landscape features and upcycled and
			 recycled materials;
					(15)provide environmental benefits to urban areas, by including—
						(A)updating lighting;
						(B)planting trees;
						(C)increasing the urban forestry canopy;
						(D)improving stormwater management;
						(E)increasing green infrastructure;
						(F)employing water conservation measures; or
						(G)adding green spaces;
						(16)connect to public transportation;
					(17)apply the LEED Green Building Guidelines of the U.S. Green Building Council or other sustainability
			 benchmarks that incorporate energy efficiency components, such as energy
			 efficient lighting and heating ventilation and air conditioning (HVAC)
			 systems and apply the SITES sustainable landscape guidelines of the
			 Sustainable Sites Initiative;
					(18)contain safe trails or routes, such as trails, bikeways, and sidewalks that connect to
			 neighborhoods and enhance access to parks and recreational areas and
			 facilities; and
					(19)update existing equipment or facilities or construct new facilities or sites, to comply with the
			 most recent accessibility guidelines published by the United States Access
			 Board, specifically by removing architectural barriers so that sites
			 comply or exceed the requirements of the final guidelines for the
			 accessibility of recreational areas and facilities.
					(b)Limitation on use of fundsNot more than 10 percent of any amounts made available pursuant to section 114 for rehabilitation
			 and construction grants under section 103(a)(1) in any fiscal year may be
			 used for the acquisition of lands or interests in land.
				105.Requirements for innovation and recreation program grants
				(a)Priority criteriaThe Secretary shall establish priority criteria for the selection and approval of projects and
			 programs to be funded by an innovation and recreation program grant made
			 pursuant to section 103(a)(2), including whether and the extent to which
			 the project or program—
					(1)promotes the unique integration of recreation with other community services, such as
			 transportation, public housing and public safety, either to expand or
			 update current services or to link programs within the social service
			 structure of a neighborhood or between neighborhoods;
					(2)utilizes new management and cost-saving or service-efficient approaches for improving the delivery
			 of recreation services;
					(3)serves communities with a high population of active military families or veterans;
					(4)ensures accessibility to therapeutic recreation services and provides recreation opportunities for
			 injured or disabled members of the Armed Forces;
					(5)employs veterans or youth, or uses youth volunteers;
					(6)enhances or expands youth development in neighborhoods and communities by engaging youth in
			 environmental stewardship, conservation, and service projects;
					(7)targets youth that are at the greatest risk of becoming involved in violence and crime;
					(8)demonstrates past success in providing constructive alternatives to youth at risk for engaging in
			 criminal behavior;
					(9)demonstrates collaboration between local park and recreation, juvenile justice, law enforcement,
			 and youth social service agencies and nongovernmental entities, including
			 private, nonprofit agencies; and
					(10)shows the greatest potential of being continued with non-Federal funds or may serve as models for
			 other communities.
					(b)Special considerationsEach innovation and recreation program grant shall be used in accordance with the goals,
			 priorities, and implementation strategies expressed in the local park and
			 recreation recovery action program established pursuant to section 106 for
			 the eligible local government receiving the grant, with particular regard
			 to the special considerations set forth in the program pursuant to section
			 106(b).
				106.Local commitments to system recovery and maintenance
				(a)Local park and recreation recovery action programs
					(1)In generalAs a requirement for approval of a project or program for a grant under paragraph (1) or (2) of
			 section 103(a), the eligible local government applying for the grant shall
			 submit to the Secretary a local park and recreation recovery action
			 program that—
						(A)provides evidence of its commitment to ongoing planning, rehabilitation, service, operation, and
			 maintenance programs for its park and recreation systems; and
						(B)maximizes coordination of all community resources, including other federally supported urban
			 development and recreation programs.
						(2)Interim preliminary programsThe Secretary shall provide, by regulation, that during an initial interim period the requirement
			 under paragraph (1) for an eligible local government to submit a local
			 park and recreation recover action program may be satisfied by submission
			 of a preliminary action program to be carried out by the eligible local
			 government that defines objectives, priorities, and implementation
			 strategies for overall system recovery and maintenance and commit such
			 local government to a scheduled program development process.
					(3)5-year action programAfter the expiration of the interim period under paragraph (2), each eligible local government that
			 applies for a grant under paragraph (1) or (2) of section 103(a) shall, as
			 a condition of eligibility for such grant, submit to the Secretary a
			 5-year park and recreation recovery action program that demonstrates—
						(A)identification of recovery objectives, priorities, and implementation strategies;
						(B)adequate planning for rehabilitation of specific recreational areas and facilities, including
			 projections of the cost of proposed projects;
						(C)capacity and commitment to ensure that facilities provided or improved under this title shall
			 thereafter continue to be adequately maintained, protected, staffed, and
			 supervised;
						(D)intention to maintain total local public outlays for park and recreation purposes at levels at
			 least equal to those in the year preceding that in which grant assistance
			 is sought, except in any case where a reduction in park and recreation
			 outlays is proportionate to a reduction in overall spending by the
			 applicant; and
						(E)the relationship of the park and recreation recovery action program to overall community
			 development and urban revitalization efforts.
						(4)Continuing planning processThe Secretary may, in such cases as the Secretary considers appropriate, encourage local
			 governments to meet recovery action program requirements under this
			 section through a continuing planning process that includes periodic
			 improvements and updates in recovery action program submissions to
			 eliminate identified gaps in program information and policy development.
					(b)Special considerationsEach local park and recreation recovery action program required by this section shall address, at a
			 minimum, the following special considerations:
					(1)Rehabilitation of existing recreational areas and facilities, including—
						(A)general systemwide renovation;
						(B)special rehabilitation requirements for recreational areas and facilities in areas of high
			 population concentration and economic distress; and
						(C)restoration of outstanding or unique structures, landscaping, or similar features in parks of
			 historical or architectural significance.
						(2)Local commitments to innovative and cost-effective programs and projects at the neighborhood level
			 to augment recovery of park and recreation systems, including—
						(A)recycling of abandoned schools and other public buildings for recreation purposes;
						(B)multiple use of operating educational and other public buildings;
						(C)purchase of recreation services on a contractual basis;
						(D)use of mobile facilities and recreational, cultural, and educational programs or other innovative
			 approaches to improving access for neighborhood residents;
						(E)integration of the recovery action program with federally assisted projects to maximize recreation
			 opportunities through conversion of abandoned railroad and highway
			 rights-of-way, waterfront, and other redevelopment efforts and such other
			 federally assisted projects, as appropriate;
						(F)conversion to recreational use of street space, derelict land, and other public lands not now
			 designated for neighborhood recreational use; and
						(G)use of various forms of compensated and uncompensated land regulation, tax inducements, or other
			 means to encourage the private sector to provide neighborhood park and
			 recreation facilities and programs.
						(c)Publication of requirementsThe Secretary shall establish and publish in the Federal Register requirements for preparation,
			 submission, and updating of local park and recreation recovery action
			 programs required under this section.
				(d)Innovation and recreation program grants for at-Risk youthTo be eligible to receive an innovation and recreation program grant under section 103(a)(2) to be
			 used to provide recreation opportunities or programs for at-risk youth, an
			 eligible local government shall—
					(1)include in its 5-year park and recreation recovery action program required under subsection (a)(3)
			 the goal of—
						(A)utilizing new ideas, concepts, and approaches aimed at improving facility design, operations, or
			 programming in the delivery of recreation services;
						(B)increased access of therapeutic or other recreation services to veterans and military families; or
						(C)reducing crime and juvenile delinquency; and
						(2)provide a description of—
						(A)implementation strategies to achieve such goals; and
						(B)how the local government is coordinating its recreation programs with other community development
			 or service agencies.
						107.Matching of State amounts, State action incentive
				(a)Increase in grant amountsThe Secretary may increase Federal rehabilitation and construction, innovation, and at-risk youth
			 recreation grants authorized in section 103(a) by providing an additional
			 match equal to the total match provided by a State of up to 15 percent of
			 total project or program costs, except that in no event may—
					(1)such additional grant amount exceed 15 percent of the total project or program cost; or
					(2)the aggregate amount of the grant and the additional grant amounts under this subsection exceed 85
			 percent of total project or program cost.
					(b)State action incentiveThe Secretary shall further encourage the States to assist in assuring that local recovery plans
			 and programs are adequately implemented by cooperating with the Department
			 of Housing and Urban Development in monitoring local park and recreation
			 recovery action programs and in assuring consistency of such plans and
			 programs, where appropriate, with State recreation policies as set forth
			 in statewide comprehensive outdoor recreation plans.
				108.Conversion of recreation property
				(a)No conversion without approvalNo property improved or developed with assistance under a grant under this title may be converted
			 for uses other than for public recreation, without the approval of the
			 Secretary.
				(b)Standard for approvalThe Secretary may approve such conversion only—
					(1)if the Secretary determines the conversion to be consistent with the current local park and
			 recreation recovery action program for the local government that improved
			 or developed the property; and
					(2)subject to such conditions as the Secretary determines necessary to ensure the provision of
			 adequate recreation properties and opportunities of reasonably equivalent
			 location and usefulness.
					109.Coordination of programThe Secretary shall—
				(1)coordinate the community parks revitalization program for grants under this title with other
			 Federal departments and agencies and with State agencies that administer
			 programs and policies affecting urban areas such as the White House Office
			 of Urban Policy and departments that administer programs and policies
			 affecting climate change, green jobs, housing, urban development, natural
			 resources management, employment, transportation, community services, and
			 voluntary action;
				(2)encourage maximum coordination of the program between appropriate State agencies and local
			 government applicants; and
				(3)require that local government applicants include provisions for participation of community and
			 neighborhood residents, including youth, and for public-private
			 coordination in recovery action program planning and project selection.
				110.Reports; recordkeeping; audit and examination
				(a)ReportsEach recipient of assistance under this title shall submit to the Secretary, for each fiscal year
			 such assistance is received, an annual report detailing the projects and
			 programs undertaken with such assistance, the number of jobs created by
			 such assistance, and any other information the Secretary determines
			 appropriate based on the priority criteria established by the Secretary
			 under sections 105 and 106.
				(b)RecordkeepingEach recipient of assistance under this title shall keep such records as the Secretary shall
			 prescribe, including records that fully disclose the amount and
			 disposition of project or program undertakings in connection with which
			 assistance under this title is given or used, and the amount and nature of
			 that portion of the cost of the project or program undertaking supplied by
			 other sources, and such other records as will facilitate an effective
			 audit.
				(c)Audit and examinationThe Secretary and the Comptroller General of the United States, or their duly authorized
			 representatives, shall have access, for the purpose of audit and
			 examination, to any books, documents, papers, and records of a recipient
			 of assistance under this title that are pertinent to such assistance.
				111.Reports to Congress
				(a)Interim reportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to the
			 Congress an interim report containing such findings and recommendations as
			 the Secretary determines appropriate with respect to the community parks
			 revitalization program established pursuant to this title.
				(b)Final reportNot later than 10 years after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report describing the overall impact of the community parks
			 revitalization program established pursuant to this title.
				112.DefinitionsIn this title, the following definitions shall apply:
				(1)The term eligible local government means a local government that, pursuant to section 103(b), is eligible for a grant under section
			 103(a).
				(2)The term insular areas means Guam, the Virgin Islands, American Samoa, and the Northern Mariana Islands.
				(3)The term local government means any city, county, town, township, parish, village, or any local or regional special
			 district, such as a park district, conservation district, or park
			 authority.
				(4)The term maintenance means all commonly accepted practices necessary to keep recreational areas and facilities
			 operating in a state of good repair and to protect such areas and
			 facilities from deterioration resulting from normal wear and tear.
				(5)The term private nonprofit agency means a community-based, non-profit organization, corporation, or association organized for
			 purposes of providing recreation, conservation, and educational services
			 directly to urban residents on either a neighborhood or community-wide
			 basis through voluntary donations, voluntary labor, or public or private
			 grants.
				(6)The term recreational areas and facilities means indoor or outdoor parks, buildings, sites, or other facilities that are dedicated to
			 recreation purposes and administered by public or private nonprofit
			 agencies to serve the recreation needs of community residents, with
			 emphasis on public facilities readily accessible to residential
			 neighborhoods, including multiple-use community centers that have
			 recreation as a primary purpose, but not including major sports arenas,
			 exhibition areas, and conference halls used primarily for commercial
			 sports, spectator, or display activities.
				(7)The term Secretary means the Secretary of Housing and Urban Development.
				(8)The term State means any State of the United States (or any instrumentality of a State approved by the Governor),
			 the District of Columbia, and the Commonwealth of Puerto Rico.
				113.Regulations
				(a)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary shall promulgate
			 regulations establishing the community parks revitalization program under
			 this title to provide the grants authorized in section 103(a), in
			 accordance with this title.
				(b)RequirementsThe regulations required under this section shall include—
					(1)the criteria necessary to carry out sections 104, 105, and 106;
					(2)requirements regarding the form of, and elements to be included in, applications by eligible local
			 governments for grants under this title, requirements for and detailed
			 instructions on the process for submitting such applications, and
			 deadlines for such applications;
					(3)criteria pursuant to sections 104(a) and 105(a) for priority in selection and approval by the
			 Secretary of projects or programs to receive grant funds;
					(4)guidelines regarding whether an applicant may modify a pending application and the process for
			 modifying pending applications, and guidelines for submitting a request
			 for modification of a project awarded grant funding under this title after
			 such an award has been made; and
					(5)penalties that will be assessed on local governments awarded a grant under this title for failure
			 to comply with the reporting and recordkeeping requirements under section
			 110, which shall provide penalties up to and including rescission of grant
			 amounts for repetitive violations.
					114.Authorization of appropriations
				(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this title for
			 each of fiscal years 2015 through 2024.
				(b)Limitation on innovation and recreation program grantsNot more than 10 percent of any amounts appropriated pursuant to subsection (a) of this section in
			 any fiscal year may be used for grants under section 103(a)(2).
				(c)Limitation on recovery action program grantsNot more than 3 percent of any amounts appropriated pursuant to subsection (a) of this section in
			 any fiscal year may be used for grants under section 103(a)(3).
				(d)Grants for insular areasNotwithstanding any other provision of this title, the Secretary may use not more than 2 percent of
			 any amounts appropriated pursuant to subsection (a) in any fiscal year may
			 to provide rehabilitation and construction grants under section 103(a)(1),
			 innovation and recreation program grants under section 103(a)(2), and
			 recovery action program grants under section 103(a)(3) to be used in the
			 insular areas. Any such grants shall not be subject to sections 103(c) and
			 107(a) (relating to matching amounts), and may only be subject to such
			 conditions, reports, plans, and agreements, if any, as determined by the
			 Secretary.
				IISecured loans and loan guarantees for parks and recreation infrastructure development
			201.PurposesThe purposes of this title are—
				(1)to promote increased development of parks and recreation infrastructure by establishing additional
			 opportunities for financing parks and recreation projects;
				(2)to attract new investment capital to infrastructure projects that are capable of generating revenue
			 streams through user fees or other dedicated funding sources;
				(3)to complement existing Federal funding sources and address budgetary constraints on the National
			 Park Service; and
				(4)to leverage private investment in parks and recreation infrastructure.
				202.Authority to provide assistanceThe Secretary of Housing and Urban Development may provide financial assistance under section 208
			 to eligible entities to carry out parks and infrastructure projects
			 selected for such assistance pursuant to section 207.
			203.Eligible entitiesFinancial assistance under section 208 may be provided only to the following entities:
				(1)A corporation.
				(2)A partnership.
				(3)A joint venture.
				(4)A trust.
				(5)A Federal, State, or local governmental entity, agency, or special purpose park and recreation
			 district.
				(6)A State infrastructure financing authority.
				204.Projects eligible for assistanceFinancial assistance may be provided under section 208, subject to section 207, only for the
			 following types of projects:
				(1)A project for the development of indoor or outdoor parks, buildings, sites, or other facilities
			 that are dedicated to recreation purposes and administered by public or
			 private nonprofit agencies to serve the recreation needs of community
			 residents, including multiple-use community centers that have recreation
			 as a primary purpose, but not including major sports arenas, exhibition
			 areas, and conference halls used primarily for commercial sports,
			 spectator, or display activities.
				(2)A project for the construction, planning, and design of on-road and off-road trail facilities for
			 pedestrians, bicyclists, and other nonmotorized forms of transportation,
			 including sidewalks, bicycle infrastructure, pedestrian and bicycle
			 signals, traffic calming techniques, lighting and other safety-related
			 infrastructure, and transportation projects to achieve compliance with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
				(3)A project for the construction, planning, and design of infrastructure-related projects and systems
			 that will provide safe routes for non-drivers, including children, older
			 adults, and individuals with disabilities to access daily needs.
				(4)A project for the conversion and use of abandoned railroad corridors for trails for pedestrians,
			 bicyclists, or other nonmotorized transportation users.
				(5)A project for the construction of turnouts, overlooks, and viewing areas.
				205.Activities eligible for assistanceAmounts from a loan made or guaranteed under section 208 provided for an eligible project may be
			 used for costs of carrying out such project, including costs of—
				(1)development-phase activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, preliminary engineering and design work,
			 and other preconstruction activities;
				(2)construction, reconstruction, rehabilitation, preservation, and replacement activities;
				(3)the acquisition of real property (including water rights, land relating to the project, and
			 improvements to land), environmental mitigation, construction
			 contingencies, and acquisition of equipment;
				(4)capitalized interest necessary to meet market requirements, reasonably required reserve funds,
			 capital issuance expenses, and other carrying costs during construction;
			 and
				(5)refinancing interim construction funding, long-term project obligations, or a secured loan or loan
			 guarantee made under this title.
				206.Applications
				(a)In generalThe Secretary shall provide for eligible entities to submit applications for selection of eligible
			 projects to receive financial assistance under section 208, at such time,
			 in such manner, and containing such information as the Secretary may
			 require.
				(b)Combined projectsThe Secretary shall provide that in the case only of an eligible entity described in section
			 203(6), such an entity may submit a single application for a combination
			 of projects, each of which is an eligible project under paragraphs (1)
			 through (5) of section 205.
				207.Determination of eligibility and project selection
				(a)Selection of projectsUsing the selection criteria under subsection (c) of this section, the Secretary shall select, from
			 applications submitted pursuant to section 206, eligible projects that
			 meet the criteria under subsection (b) of this section for financial
			 assistance under section 208.
				(b)Project requirementsAn eligible project may not be selected to receive financial assistance under section 208 unless
			 the Secretary determines that the project meets all of the following
			 criteria:
					(1)Creditworthiness
						(A)In generalSubject to subparagraph (B), the project shall be creditworthy, as determined by the Secretary as
			 applicable, to shall ensure that any financing for the project has
			 appropriate security features, such as a rate covenant, to ensure
			 repayment.
						(B)Preliminary rating opinion letterThe Secretary shall require the applicant for each project to provide, as part of the application
			 for the project under section 206, a preliminary rating opinion letter
			 from at least one rating agency indicating that the senior project
			 obligations of the project (which may be the Federal credit instrument)
			 have the potential to achieve an investment-grade rating.
						(C)Special rule for certain combined projectsThe Secretary shall develop a credit evaluation process for a Federal credit instrument provided to
			 a State infrastructure financing authority for a project described in
			 section 206(b), which may include requiring the provision of a preliminary
			 rating opinion letter from at least one rating agency.
						(2)Eligible project costsThe costs of the eligible project shall be reasonably anticipated to be not less than $20,000,000.
					(3)Dedicated revenue sourcesThe Federal credit instrument for the project shall be repayable, in whole or in part, from
			 dedicated revenue sources that also secure the project obligations.
					(4)Public sponsorship of private entitiesIn the case of a project carried out by an entity that is not a State or local government or an
			 agency or instrumentality of a State or local government, the project
			 shall be publicly sponsored.
					(c)Selection criteria
					(1)EstablishmentThe Secretary shall establish criteria for the selection of projects that meet the eligibility
			 requirements of subsection (b). Such criteria shall be designed to ensure
			 a diversity of project types and geographical locations, and shall include
			 the following:
						(A)The extent to which the project is statewide or regionally significant, with respect to the
			 generation of increased recreational opportunities.
						(B)The extent to which assistance under this title would foster innovative public-private partnerships
			 and attract private debt or equity investment.
						(C)The likelihood that assistance under this title would enable the project to proceed at an earlier
			 date than the project would otherwise be able to proceed.
						(D)The extent to which the project uses new or innovative approaches.
						(E)The amount of budget authority required to fund the Federal credit instrument for the project made
			 available under this title.
						(F)The extent to which the project helps maintain or protect the environment.
						(G)The extent to which assistance under this section reduces the contribution of Federal grant
			 assistance to the project.
						(2)Special rule for certain combined projectsFor a project described in section 206(b), the Secretary shall only consider the criteria described
			 in subparagraphs (B) through (G) of paragraph (1).
					(d)Federal requirementsNothing in this section may be construed to alter, affect, or annul the applicability of any other
			 Federal laws or regulations.
				208.Secured loans and loan guarantees
				(a)AuthorityThe Secretary may enter into agreements with eligible entities to make, and may make, secured loans
			 to such entities as provided under this section for eligible projects
			 selected under section 207 for financial assistance under this section.
				(b)Use
					(1)In generalThe proceeds of a secured loan under this section shall be used only—
						(A)to finance eligible project costs of an eligible project selected under section 207;
						(B)subject to paragraph (2) of this subsection, to refinance interim construction financing of
			 eligible project costs of an eligible project selected under section 207;
			 or
						(C)to refinance long-term project obligations or Federal credit instruments, if such refinancing
			 provides additional funding capacity for the completion, enhancement, or
			 expansion of a project that—
							(i)is selected under section 207; or
							(ii)was originally financed, in whole or in part, with amounts provided other than under this title, if
			 the project otherwise meets the requirements of section 207.
							(2)Limitation on refinancing of interim construction financingThe proceeds of a secured loan under this section made for an eligible project may not be used for
			 the purpose under paragraph (1)(B) after the expiration of the 12-month
			 period beginning upon the date of substantial completion of the project.
					(c)Risk assessmentBefore entering into an agreement under this subsection for a secured loan, the Secretary, in
			 consultation with the Director of the Office of Management and Budget and
			 each rating agency providing a preliminary rating opinion letter under
			 section 207(b)(1)(B), shall determine an appropriate capital reserve
			 subsidy amount for the secured loan, taking into account each such
			 preliminary rating opinion letter.
				(d)Investment-Grade rating requirement for senior obligationsThe execution of a secured loan under this section shall be contingent on receipt by the senior
			 obligations of the project of an investment-grade rating.
				(e)Terms and limitations
					(1)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of—
						(A)an amount equal to 49 percent of the reasonably anticipated eligible project costs; or
						(B)if the secured loan does not receive an investment-grade rating, the amount of the senior project
			 obligations of the project.
						(2)PaymentA secured loan under this section—
						(A)shall be payable, in whole or in part, from State or local taxes, user fees, or other dedicated
			 revenue sources that also secure the senior project obligations of the
			 relevant project;
						(B)shall include a rate covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
						(C)may have a lien on revenues described in subparagraph (A), subject to any lien securing project
			 obligations.
						(3)Interest rateThe interest rate on a secured loan under this section shall be—
						(A)not less than the yield on United States Treasury securities of a similar maturity to the maturity
			 of the secured loan on the date of execution of the loan agreement; and
						(B)fixed for the term of the loan.
						(4)Maturity date
						(A)In generalExcept as provided in subparagraph (B), the final maturity date of a secured loan under this
			 section for an eligible project shall be not later than 35 years after the
			 date of substantial completion of the project.
						(B)Special rule for State infrastructure financing authoritiesThe final maturity date of a secured loan under this section made to a State infrastructure
			 financing authority shall be not later than 35 years after the date on
			 which loan amounts are first disbursed.
						(5)NonsubordinationA secured loan under this section shall not be subordinated to the claims of any holder of project
			 obligations in the event of bankruptcy, insolvency, or liquidation of the
			 obligor.
					(6)FeesThe Secretary may establish fees in connection with a secured loan under this section, in amounts
			 sufficient to cover all or a portion of the costs to the Federal
			 Government of secured loans under this section.
					(7)Use of proceeds for payment of non-Federal shareThe proceeds of a secured loan under this section may be used to pay any non-Federal share required
			 with respect to other funding obtained for project costs, but only if such
			 secured loan is repaid using non-Federal funds.
					(8)Maximum Federal involvementFor any project for which assistance is provided under this title, the total amount of Federal
			 assistance from all sources, including this title, shall not exceed 80
			 percent of the total project cost.
					(9)OthersA secured loan provided for a project under this section shall be subject to such other terms and
			 conditions, and contain such covenants, representations, warranties, and
			 requirements (including requirements for audits), as the Secretary
			 determines to be appropriate.
					(f)Repayment
					(1)ScheduleThe Secretary shall establish a repayment schedule for each secured loan provided under this
			 section, based on the projected cash flow from project revenues and other
			 repayment sources.
					(2)Commencement
						(A)In generalExcept as provided in subparagraph (B), scheduled loan repayments of principal or interest on a
			 secured loan under this section for an eligible project shall commence not
			 later than 5 years after the date of substantial completion of the
			 project.
						(B)Special rule for State infrastructure financing authoritiesScheduled loan repayments of principal or interest on a secured loan made under this section to a
			 State infrastructure financing authority shall commence not later than 5
			 years after the date on which amounts are first disbursed.
						(3)Deferred payments
						(A)AuthorizationIf, at any time after the date of substantial completion of a project for which a secured loan is
			 provided under this section, the project is unable to generate sufficient
			 revenues to pay the scheduled loan repayments of principal and interest on
			 the loan, the Secretary may, subject to subparagraph (C), allow the
			 obligor to add unpaid principal and interest to the outstanding balance of
			 the secured loan.
						(B)InterestAny payment deferred pursuant to subparagraph (A) shall—
							(i)continue to accrue interest in accordance with subsection (e)(3) until fully repaid; and
							(ii)be amortized over the remaining term of the secured loan.
							(C)CriteriaAny payment deferral pursuant to subparagraph (A) shall be contingent on the project meeting—
							(i)standards for reasonable assurance of repayment, as the Secretary shall establish; and
							(ii)such other criteria as the Secretary may establish.
							(4)Prepayment
						(A)Use of excess revenuesAny excess revenues from an eligible project that remain after satisfying scheduled debt service
			 requirements on the project obligations and secured loan and all deposit
			 requirements under the terms of any trust agreement, bond resolution, or
			 similar agreement securing project obligations may be applied annually to
			 prepay a secured loan under this section without penalty.
						(B)Use of proceeds of refinancingA secured loan under this section may be prepaid at any time, without penalty, from the proceeds of
			 refinancing from non-Federal funding sources.
						(g)Sale of secured loans
					(1)In generalSubject to paragraph (2), if the Secretary determines that the sale or reoffering of a secured loan
			 under this section for an eligible project can be made on favorable terms,
			 the Secretary may sell the loan to another entity or reoffer the loan into
			 the capital markets as soon as practicable after the date of substantial
			 completion of a project and after providing notice to the obligor.
					(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms
			 and conditions of the secured loan without the written consent of the
			 obligor.
					(h)Loan guarantees
					(1)In generalIn lieu of making a secured loan under this section for an eligible project, the Secretary may
			 provide a loan guarantee for a project obligation for the project funded
			 by a qualified lender (as such term is defined in section 211), but only
			 if the Secretary determines that the cost as such term is defined in
			 section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a) of
			 the loan guarantee is substantially the same as or less than that of
			 making a secured loan.
					(2)TermsThe terms of a loan guarantee provided under this subsection shall be consistent with the terms
			 established in this section for a secured loan, except that the interest
			 rate on the guaranteed loan and any prepayment features shall be
			 negotiated between the obligor and the qualified lender, subject to the
			 consent of the Secretary.
					209.Program administration
				(a)RequirementThe Secretary shall establish a uniform system to service the Federal credit instruments made
			 available under this title.
				(b)Fees
					(1)In generalThe Secretary may collect and spend fees, to the extent provided in advance in appropriations Acts,
			 in amounts sufficient to cover—
						(A)the costs of services obtained pursuant to subsection (d); and
						(B)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments
			 provided under this title.
						(c)Servicer
					(1)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing Federal credit
			 instruments provided under this title.
					(2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Secretary.
					(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the
			 Secretary.
					(d)Assistance from expertsThe Secretary may retain the services, including counsel, of organizations and entities with
			 expertise in the field of municipal and project finance to assist in the
			 underwriting and servicing of Federal credit instruments provided under
			 this title.
				210.State and local permitsThe provision of financial assistance under section 208 for an eligible project shall not—
				(1)relieve any recipient of such assistance of any obligation to obtain any required State or local
			 permit or approval with respect to the project;
				(2)limit the right of any unit of State or local government to approve or regulate any rate of return
			 on private equity invested in the project; or
				(3)otherwise supersede any State or local law or regulation applicable to the construction or
			 operation of the project.
				211.DefinitionsIn this title, the following definitions shall apply:
				(1)Commercial sportsThe term commercial sport means a sports enterprise of which profit-making forms a major part.
				(2)Eligible entityThe term eligible entity means an entity eligible pursuant to section 203 to receive financial assistance under section
			 208.
				(3)Eligible projectThe term eligible project means a project for which financial assistance under section 208 may be provided, pursuant to
			 section 204.
				(4)Eligible project costsThe term eligible project costs means, with respect to an eligible project, any costs of the project eligible under section 205 to
			 be paid with amounts from a loan made or guaranteed pursuant to section
			 208.
				(5)Federal credit instrumentThe term Federal credit instrument means a secured loan made, or loan guarantee provided, under section 208.
				(6)Investment-grade ratingThe term investment-grade rating means, with respect to project obligations, a rating of BBB minus, Baa3, bbb minus, BBB (low), or
			 higher as assigned by a rating agency.
				(7)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Secretary to pay all or part of the principal of, and
			 interest on, a loan or other debt obligation.
				(8)ObligorThe term obligor means—
					(A)with respect to a Federal credit instrument that is a secured loan under section 208, the eligible
			 entity that is primarily liable for payment of the principal of, or
			 interest on, the loan; and
					(B)with respect to a Federal credit instrument that is a loan guarantee under section 208(h), the
			 eligible entity that is primarily liable for payment of the loan or other
			 debt obligation repayment of which is guaranteed pursuant to such section.
					(9)Project obligationThe term project obligation means, with respect to an eligible project, any note, bond, debenture, or other debt obligation
			 issued by an obligor in connection with the financing of the project. Such
			 term does not include a Federal credit instrument.
				(10)Qualified lender
					(A)In generalThe term qualified lender means any non-Federal qualified institutional buyer, as such term is defined in section
			 230.144A(a) of title 17, Code of Federal Regulations (or any successor
			 regulation), known as Rule 144A(a) of the Securities and Exchange
			 Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et
			 seq.).
					(B)InclusionsSuch term includes—
						(i)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986)
			 that is a qualified institutional buyer; and
						(ii)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a
			 qualified institutional buyer.
						(11)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a
			 nationally recognized statistical rating organization (as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
				(12)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
				(13)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Secretary
			 pursuant to section 208.
				(14)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, and any other territory
			 or possession of the United States.
				(15)State infrastructure financing authorityThe term State infrastructure financing authority means the State entity established or designated by the Governor of a State to receive assistance
			 under this title.
				(16)Subsidy amountThe term subsidy amount means, with respect to a Federal credit instrument, the amount of budget authority sufficient to
			 cover the estimated long-term cost to the Federal Government of the
			 Federal credit instrument, as calculated on a net present value basis,
			 excluding administrative costs and any incidental effects on governmental
			 receipts or outlays in accordance with the Federal Credit Reform Act of
			 1990 (2 U.S.C. 661 et seq.).
				(17)Substantial completionThe term substantial completion means, with respect to a project, the earliest date on which a project is considered capable of
			 performing the functions for which the project is designed.
				212.RegulationsThe Secretary may issue such regulations as the Secretary considers appropriate to carry out this
			 title.
			213.FundingFrom amounts made available for Federal purposes under section 5 of the Land and Water Conservation
			 Fund Act of 1965 (16 U.S.C. 460l–7), there is authorized to be
			 appropriated to the Secretary to carry out this title $50,000,000
			 for each of fiscal years 2015 through 2019, to remain available until
			 expended, of which in each such fiscal year—
				(1)the Secretary may use for the administration of this title, including program administration under
			 section 209, not more than $2,200,000; and
				(2)the remainder shall be available for costs (as such term is defined in section 502 of the Federal
			 Credit Reform Act of 1990 (2 U.S.C. 661a)) of loans and loan guarantees
			 under section 208.
				214.Report to CongressNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the
			 Secretary shall submit to the Congress a report summarizing the financial
			 performance of the projects that are receiving, or have received,
			 assistance under this title, including a recommendation as to whether the
			 objectives of this title are being met.
			
